Citation Nr: 0926780	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
to include as due to herbicide exposure in service.

2.  Entitlement to service connection for non-specific 
dermatitis of the torso and upper extremities, to include as 
due to herbicide exposure in service.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable disability rating for 
dermatophytosis of the feet.

5.  Entitlement to a disability rating higher than 10 percent 
for postoperative right open angle glaucoma.





REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In July 2004, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC..  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August to October 
1972.

2.  Bronchitis and non-specific dermatitis are not included 
in the list of diseases which may be presumed to have been 
due to exposure to herbicides during the Vietnam era.

3.  The Veteran's bronchitis was first diagnosed many years 
after his military service ended and has not been 
etiologically linked by competent medical evidence to his 
service, to include herbicide exposure therein.

4.  The Veteran does not currently have chloracne (or other 
acneform disease consistent with chloracne).

5.  The Veteran's non-specific dermatitis of the torso and 
upper extremities was first diagnosed many years after his 
military service ended and has not been etiologically linked 
by competent medical evidence to his service, to include 
herbicide exposure therein.

6.  The Veteran's dermatophytosis of the feet covers 
approximately 1.0 percent of his entire body, does not 
involve an exposed area, and requires only topical therapy 
for treatment.

7.  The Veteran is not blind in his nonservice-connected left 
eye and his right eye visual acuity is correctable to 20/100.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Non-specific dermatitis of the torso and upper 
extremities was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116 (West & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  The criteria are not met for a compensable rating for 
dermatophytosis of the feet.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 
(effective prior to August 30, 2002); 4.118, Diagnostic Codes 
7806, 7813 (effective since August 30, 2002).

4.  The criteria are not been met for a disability rating 
higher than 10 percent for postoperative right open angle 
glaucoma.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.84a, Diagnostic Codes 6013, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  That is, by way of letters dated in January 
2002, April 2002, March 2003, January 2004, July 2004, and 
August 2007 the Veteran was advised of the evidence needed to 
substantiate his claims and apprised of what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

Not all of those VCAA notice letters were issued prior to the 
initial adjudication of the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, since providing all 
necessary VCAA notice, the RO has readjudicated the claims in 
a supplemental statement of the case (SSOC) issued in April 
2009.  This is important to point out because the Federal 
Circuit Court has held that an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case (SOC) 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
held that any error in a VCAA notice, concerning any element 
of a claim, is presumed prejudicial, and that VA then bears 
the burden of rebutting this presumption.  However, in 
Shinseki v. Sanders, 556 U. S. ___ (2009), the U.S. Supreme 
Court overturned the lower Federal Circuit Court's decision 
and held instead that "the party that seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted." Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3).  

Prejudicial deficiencies of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Here, the Board finds that the Vazquez-Flores notice error 
will not affect the essential fairness of the adjudication 
because the diagnostic criteria used to determine the 
relative severity of the Veteran's service-connected 
disabilities were listed in the September 2002 rating 
decision.  And there has been further discussion of these 
requirements in the SOC and the SSOC since issued.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating an error in the timing or content of a 
VCAA notice may be "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).

It further deserves mentioning that the Veteran is 
represented by an accredited Veteran's service organization - 
the Alabama Department of Veterans Affairs - which has 
significant experience handling claims for VA benefits.  
Thus, his representative is presumably aware of the 
requirements for obtaining higher ratings for the 
disabilities on appeal, as well as the particular nuances 
involved in VA's adjudicatory process.  So if there 
arguably is any deficiency in the notice to the Veteran, it 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence concerning his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The RO/AMC obtained all medical records the Veteran and his 
representative cited as relevant to his claims.  In doing to, 
the AMC requested records from the Social Security 
Administration (SSA).  In correspondence dated in February 
2009, however, that agency indicated that they had no records 
pertaining to the Veteran.  As such, the Board is satisfied 
that the RO/AMC have substantially complied with its prior 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

The Veteran was also afforded several VA compensation 
examinations to determine the nature and severity of his 
service-connected dermatophytosis of the feet as well as his 
glaucoma of the right eye.  Since the reports of those 
examinations discuss all manifestations of the disabilities 
and their effects, they are adequate for rating purposes.  
38 C.F.R. § 4.2 (2008); see also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Lastly, with respect to his service-
connection claims addressed in this decision, the Board notes 
that his bronchitis and non-specific dermatitis involving his 
upper body are not included in the list of presumptive 
diseases for herbicide exposed Veterans, and were first 
diagnosed many years after service.  As a consequence, a 
remand for a medical nexus opinion is not necessary to decide 
these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or the 
Court.

II.  Service Connection for Bronchitis

The Veteran claims that he developed bronchitis as a result 
of exposure to herbicides (i.e. Agent Orange) while serving 
in Vietnam in 1972.  For the reasons set forth below, 
however, the Board finds no basis to grant the Veteran's 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, VA regulations also provide that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  Thus, service connection 
may be presumed for residuals of Agent Orange exposure by 
showing two elements:  (1) that the Veteran served in the 
Republic of Vietnam during the Vietnam War era; and (2) that 
the Veteran has been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  

In this case, the Veteran's military records verify that he 
served in the Republic of Vietnam for several months during 
the Vietnam era, so it is presumed that he was exposed to 
Agent Orange while there.  However, service connection is not 
available on a presumptive basis for bronchitis as due to 
Agent Orange exposure because it is not included in the list 
of presumptive diseases in 38 C.F.R. § 3.309(e). 
Additionally, under the authority of the Agent Orange Act of 
1991 and supplemental legislation, the Secretary of VA has 
reviewed reports from the National Academy of Sciences and 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  Thus, service connection is not warranted for 
bronchitis on a presumptive basis.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007).

Therefore, service connection for bronchitis may only be 
established with proof of actual direct causation.  Stefl, 
supra.  See also McCartt v. West, 12 Vet. App. 164, 167 
(1999) (wherein the Court held that the provisions set forth 
in Combee, which actually instead concerned radiation 
exposure, are nonetheless equally applicable in cases, as 
here, involving claimed Agent Orange exposure).  In other 
words, medical evidence must show the Veteran's bronchitis is 
directly related to his military service.  And mere lay 
assertions of this purported cause-and-effect relationship do 
not constitute competent medical evidence with respect to the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

But no such medical nexus evidence has been submitted in this 
case.  The Veteran's service treatment records make no 
reference to respiratory problems.  Of particular relevance, 
a clinical evaluation at the time of his separation from 
service in November 1972 notes that his lungs and chest were 
normal.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Instead, the record shows the Veteran's bronchitis was first 
diagnosed when examined by VA in April 2002, almost 30 years 
after his military service had ended.  This significant gap 
provides compelling evidence against the claim on a direct-
incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

Moreover, none of the medical records in the claims file 
includes a medical opinion concerning the etiology or date of 
onset of the Veteran's bronchitis.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The Board finds that this 
evidentiary deficiency is fatal to the Veteran's claim.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Several VA treatment records dated between 2000 and 2002 note 
the Veteran's extensive history of smoking one to two packs 
of cigarettes per day, thereby suggesting smoking as a 
possible cause for his respiratory problems.  A July 2002 
record also lists a diagnosis of tobacco abuse.  In light of 
these findings, the Board has considered the argument that 
the Veteran became nicotine dependent in service which 
ultimately caused his bronchitis.  However, since the Veteran 
filed his claim in October 2001, service connection based on 
the use of tobacco products is precluded.  In this regard, 
legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service, which 
applies to all claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103; Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998).

In short, the medical evidence does not support the Veteran's 
claim.  Indeed, the only evidence in support of his claim are 
the Veteran's own lay statements that his respiratory 
problems are due to herbicide exposure in Vietnam.  But as a 
layperson, without any medical training and/or expertise, the 
Veteran is simply not qualified to render this kind of 
medical opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95.  Instead, he is only 
competent to comment on symptoms (e.g., shortness of breath) 
he may have experienced during and since service, but not the 
etiology of his symptoms in terms of whether they are 
associated with Agent Orange exposure many year ago.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency "a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bronchitis. And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.         § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal is denied.



III.  Service Connection for Non-
Specific Dermatitis of the Torso and 
Upper Extremities

In June 1976, the RO granted service connection for 
dermatophytosis of the feet.  But the Veteran recently filed 
a claim in which he maintains that he also developed another 
skin condition, diagnosed as non-specific dermatitis, 
involving his torso and upper extremities.  After carefully 
reviewing the evidence, however, the Board also finds no 
basis to grant this claim.  

The record shows that the Veteran has been treated for a 
recurring skin condition on his upper body since 1981.  This 
condition has been variously diagnosed as a skin rash, an 
infection, eczema, eczematous dermatitis, and non-specific 
dermatitis.  But since none of these conditions is included 
in the list of diseases associated with herbicide exposure in 
Vietnam, service connection for the Veteran's skin condition 
is not warranted on presumptive basis.  38 C.F.R.§§ 3.307(d), 
3.309(e).  Indeed, chloracne is the only skin condition 
included in this list, which has not been diagnosed in this 
case.  Consequently, service connection for the Veteran's 
non-specific dermatitis of the torso and upper extremities 
can only be established with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

In this case, however, no such evidence has been submitted.  
The Veteran's service treatment records make no reference to 
a skin condition on any part of his upper body.  See Struck, 
supra.  Moreover, a skin condition was not identified on his 
upper body until November 1981, approximately nine years 
after his separation from active duty, thereby providing 
additional evidence against the claim.  See Maxson, supra.  
Also significant is the fact that none of the clinical 
records which document this condition indicates the etiology 
or date of onset.  See Maggitt, supra.  In other words, no 
medical evidence supports the Veteran's claim that the non-
specific dermatitis involving his torso and upper extremities 
is related to service, to include Agent Orange exposure 
therein.  

In reaching this decision, the Board has also considered the 
Veteran's own lay statements in support of his claim.  While 
he may well believe that the skin condition on his upper body 
is due to Agent Orange exposure many years ago, as a 
layperson without any medical training and expertise, the 
Veteran is simply not qualified to render a medical opinion 
in this regard.  See Grottveit and Espiritu, both supra.  The 
Veteran is competent to comment on any symptoms involving his 
skin condition, but he is not competent to provide a medical 
opinion concerning the etiology of this condition.  See 
Jandreau, Barr and Layno, all supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for non-specific dermatitis of the torso 
and upper extremities.  And as the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Accordingly, 
the appeal of this claim is denied.

IV.  Increased Rating for Dermatophytosis of the Feet

As already alluded to, the RO granted service connection and 
assigned a noncompensable (zero percent) disability rating 
for dermatophytosis of the feet.  In October 2001, the 
Veteran filed a claim for increased compensation benefits.  
For the reasons set forth below, however, the Board finds no 
basis to grant a compensable rating for this condition. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Dermatophytosis is rated under DC 7806.  See 38 C.F.R. § 
4.118, DC 7813.  According to the rating criteria in effect 
at the time the Veteran filed his claim in October 2001, 
eczema was rated at the noncompensable (zero percent) level 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
was assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
See 38 C.F.R. § 4.118, DC 7806 (effective prior to August 30, 
2002).

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's skin condition is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g).  

Under the revised criteria, a 10 percent rating requires that 
at least 5 percent, but less than 20 percent, of the entire 
body or exposed areas are affected, or it must show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id. 

In this case, the Veteran's dermatophytosis of the feet does 
not meet the criteria for a compensable rating under either 
the former or the revised criteria of DC 7806.  The Veteran's 
claim fails under the former criteria since the area 
involved, the feet, does not involve an exposed surface or 
extensive area.  Indeed, a September 2007 VA examination 
report includes a medical opinion that this condition 
involves zero percent of an exposed body-surface area.  And 
since this condition does not involve an exposed or extensive 
area, there is no need to discuss whether this condition is 
manifested by exfoliation, exudation, or itching, since these 
symptoms must involve either an exposed or extensive area.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

With respect to the revised criteria, the September 2007 VA 
examination report also indicates that the Veteran's skin 
condition involves less than 1.0 percent of his total body 
surface and zero percent of an exposed area.  Additionally, 
there is no evidence that this condition has been treated 
with systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during a 12-month period, as noted 
by the VA examiner in September 2007.  Consequently, there is 
simply no basis to assign a compensable rating for the 
Veteran's dermatophytosis of the feet under the applicable 
rating criteria.  

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable rating for his service-connected dermatophytosis 
of the feet.  Therefore, the doctrine of reasonable doubt is 
not for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

V.  Increased Rating for Postoperative Right Open Angle 
Glaucoma

The record shows that the Veteran was seen for pain in his 
right eye with periods of loss of vision while in the 
military.  The diagnosis varied from narrow angle glaucoma to 
iritis of the right eye.  As a result, the June 1976 rating 
decision granted service connection for open angle glaucoma 
of the right eye, assigning a 10 percent rating for this 
disability.  

In October 1984, the Veteran underwent the first of two 
surgeries on his right eye.  As a result, a March 1985 rating 
decision granted a temporary 100 percent rating for a period 
of convalescence from October 24, 1984, until November 30, 
1984.  Thereafter, the RO restored the 10 percent rating.  
See 38 C.F.R. § 4.30. 

In March 2002, the Veteran filed a claim for increased 
compensation benefits.  In September 2002, the RO denied the 
Veteran's claim and continued the 10 percent rating for his 
postoperative right open angle glaucoma.  During the appeal 
period, the Veteran had a second surgery on his right eye in 
April 2004 that resulted in second temporary 100 percent 
rating for a period of convalescence from April 22, 2004, 
until May 31, 2004.  On June 1, 2004, the prior 10 percent 
rating was restored.  See Id. 

In November 2007, the RO granted service connection and 
assigned a separate 10 percent rating for chronic iritis of 
the right eye associated with open angle glaucoma of the 
right eye, effective June 1, 2004.  Both iritis and glaucoma 
are rated based on impairment of visual acuity.  It thus 
appears that the Veteran is being compensated twice for the 
same symptomatology, which is referred to as "pyramiding," 
and is contrary to the provisions of 38 C.F.R. § 4.14.  But 
the propriety of the RO's action in assigning two separate 10 
percent ratings for the Veteran's right eye disability is not 
an issue currently before the Board. 

Noncongestive primary simple glaucoma is to be rated on 
impairment of visual acuity or field loss.  38 C.F.R. 
§ 4.84a, DC 6013.  Impairment of central visual acuity is 
rated from 10 percent to 100 percent disabling pursuant to 38 
C.F.R.          § 4.84a, DC 6061 through DC 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R.            § 4.83a.  Where service connection 
is in effect for only one eye, the visual acuity in the 
nonservice-connected eye is considered to be normal (20/40 or 
better) unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, DC 6070. 

In this case, the Veteran's service-connected right eye 
disability due to glaucoma does not meet the criteria for a 
disability rating higher than 10 percent based on visual 
acuity.  In this regard, the Veteran's best distant vision 
after correction of the right eye was 20/20 when examined by 
VA in June 2002, and 20/100 when examined by VA in March 
2009.  Also, neither VA examination report indicates that the 
Veteran is blind in his nonservice-connected left eye.  
Applying these findings to Table V shows that the Veteran's 
service-connected glaucoma of the right eye meets the 
criteria for a 10 percent rating.  See 38 C.F.R. § 4.84a, DC 
6079.  As such, a disability rating higher than 10 percent is 
simply not warranted.  In addition to these two VA 
examination reports, the Board has also reviewed VA 
outpatient treatment records, several of which include eye 
examinations.  However, none of these records shows that the 
Veteran's visual acuity meets the criteria for a disability 
rating higher than 10 percent for his right eye.  Id. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's disability due to 
postoperative right open angle glaucoma.  Thus, the doctrine 
of reasonable doubt is not for application, 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.



ORDER

Service connection for chronic bronchitis is denied.

Service connection for non-specific dermatitis of the torso 
and upper extremities is denied.

A compensable disability rating for dermatophytosis of the 
feet is denied.

A disability rating higher than 10 percent for postoperative 
right open angle glaucoma is denied.


REMAND

The Veteran claims that he developed PTSD as a result of 
various stressors he experienced while serving in Vietnam.  
Unfortunately, his claim must be further developed before the 
Board can fairly readjudicate it.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

The record shows that the Veteran has been diagnosed with 
PTSD.  His VA treatment records are replete with recent 
diagnoses and ongoing treatment for PTSD - although a 
September 2007 VA examination report does not include a 
diagnosis of PTSD but instead attributes his psychiatric 
symptoms to a diagnosis of major depressive disorder.  In any 
event, however, no competent evidence shows that he ever 
engaged in combat with an enemy force.  Under these 
circumstances, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the Veteran's statements as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(f) (2008); see also West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).

However, it is unclear whether the diagnosis of PTSD was 
based on a verified stressor.  The only stressors reported by 
the Veteran include coming under enemy attack with mortar and 
small arms fire while stationed at Boa Hoi Air Base during 
his brief period of service in Vietnam from August to October 
1972.  His service personnel records indicate under the 
heading of "Combat History-Expeditions" that he participated 
in operations with the 1st MAW, FAF, in support of the 
Republic of Vietnam.  The Veteran's unit while in Vietnam is 
shown as Co I, 3rd Bn, 9th Mar, 3rd MarDiv (-) Rein, FMF.  
His primary duty while in Vietnam is designated as "A- 
Gunner." 

Given the brief duration of the Veteran's Vietnam service, 
the information in his service personnel records suggesting 
combat participation, and the stressors related by the 
Veteran, the Board remanded the case in July 2004 to 
Headquarters USMC, Historical Center, in order to obtain data 
to confirm his stressors.  However, records obtained from 
that agency do not cover the period of time the Veteran was 
in Vietnam and therefore are of no benefit in trying to 
resolve this issue.  Therefore, the RO/AMC should make 
another attempt to obtain these records for the period when 
the Veteran was actually stationed in Vietnam from August to 
October 1972.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 
C.F.R. § 3.159(c) (2008).  

In attempting to verify the Veteran's stressors, the RO/AMC 
is reminded that requiring corroboration of every detail, 
including the Veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The records need only imply the Veteran's 
participation (e.g., to not controvert the Veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

Thereafter, the Veteran should be afforded another VA 
psychiatric examination to determine whether he has PTSD, and 
if so, whether it is related to a verified stressor in 
service.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).  If 
it is determined that a psychiatric diagnosis other than PTSD 
is appropriate (i.e. major depressive disorder) the examiner 
should then determine whether the diagnosis is related to 
service. Although the Veteran has not specifically raised a 
claim for service connection for a psychiatric disorder other 
than PTSD, the Board must nonetheless consider this possible 
additional entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following 
development and consideration:

1.  Undertake necessary action to attempt 
to verify the occurrence of the Veteran's 
alleged in-service stressors through the 
appropriate channels, including the U.S. 
Marine Corps, while the Veteran was 
stationed in Vietnam from August to 
October of 1972.  If the research of 
available records for corroborating 
evidence leads to negative results, 
notify the Veteran and his 
representative, and afford them the 
opportunity to respond.  

2.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.

3.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
file, a copy of this remand, and a list 
of the in-service stressor(s) found to be 
corroborated by the evidence must be 
provided to the examiner for review.  The 
examiner must determine whether the 
Veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that 
only the verified events, including the 
photographs of dead bodies, may be 
considered as valid stressors.

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should 
indicated whether it is at least as 
likely as not (50 percent probability or 
greater) that the psychiatric disorder is 
related to service, to include any 
stressor which has been verified.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Then readjudicate the Veteran's claim 
for service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
is not granted to his satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


